            Case 2:21-cv-00303-MSG Document 4 Filed 02/09/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL WIGGINS,                            :
    Plaintiff,                              :
                                            :
       v.                                   :       CIVIL ACTION NO. 21-CV-303
                                            :
UNIVERSAL PROTECTION                        :
SERVICES, et al.,                           :
     Defendants.                            :

                                       MEMORANDUM

Goldberg, J.                                                                   February 9, 2021

       Plaintiff Michael Wiggins filed this civil action pursuant to Title VII of the Civil Rights

Act, 42 U.S.C. § 2000e. Named as Defendants in the case are his former employer Universal

Protection Services, LLC (“Universal”) also known as Allied Security, as well as two employees

of that company, Lola Watson and Patrice O’Rourke. Wiggins has also filed an application to

proceed in forma pauperis. For the following reasons, the Court will grant Wiggins leave to

proceed in forma pauperis and dismiss his Complaint in part with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). The remaining claims in his Complaint will be served upon Defendant

Universal for a responsive pleading.

I.     FACTUAL ALLEGATIONS

       Summarized briefly, Wiggins asserts that he was subjected to employment discrimination

on the basis of gender and religion and was subjected to harassment and a hostile work

environment in violation of Title VII. He was employed by Universal as a security guard at

Episcopal Hospital from August 3, 2019 to September 21, 2019 where, he alleges, he was

repeatedly subjected to conditions of discrimination by Defendant Watson, Universal’s Site

Supervisor. He alleges that Watson assigned male employees to the most demanding security

                                                1
             Case 2:21-cv-00303-MSG Document 4 Filed 02/09/21 Page 2 of 5




positions at the hospital that required the employee to remain standing during their shifts, while

female employees were assigned to less demanding positions. Wiggins also informed Watson that

he was unavailable for work assignments on Sundays because he wished to attend worship

services, and Watson harassed him because he was Christian. He alleges he left Episcopal because

of Watson’s actions and instead worked for Universal at Penn Presbyterian Hospital. (ECF No. 2

at 2.) 1

           While assigned to Presbyterian, Wiggins was allegedly working with a female security

guard who cursed at him, threatened and insulted him, and threw water at him. That employee

was terminated due to the incident. Wiggins was also removed from the hospital but believed he

was eligible to be reinstated at Presbyterian after six months. He later learned that Defendant

O’Rourke, a human-resources official with Universal, terminated him without notice. After a

union grievance process, Wiggins was rehired and assigned to Episcopal where he was again to be

supervised by Watson. He alleges that his second period of employment at Episcopal lasted only

one day due to Watson, apparently because he was wearing his uniform from Presbyterian when

he appeared for his shift at Episcopal. He further contends that Watson’s objection to his uniform

was a pretense for discrimination since Watson wore Muslim head coverings that were not part of

the mandated uniform. He also asserts that her actions prevented Wiggins from enjoying the result

of his successful grievance procedure under Universal’s collective bargaining agreement (ECF

No. 2 at 3–4, 10–11.)

           Wiggins brings claims under Title VII based on gender and religious discrimination on a

theory of disparate treatment. He also asserts claims of harassment and hostile work environment.




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  2
            Case 2:21-cv-00303-MSG Document 4 Filed 02/09/21 Page 3 of 5




Finally, he asserts a state law claim against Watson for tortious interference with contract. He

seeks compensatory and punitive damages.

II.    STANDARD OF REVIEW

       The Court grants Wiggins leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action.              Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory allegations do not suffice. Id. As Wiggins is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       A.      Title VII Claim

       Federal law prohibits employment discrimination based on race, color, religion, sex,

national origin, age, and disability. See E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 448-49 (3d

Cir. 2015) (citing 42 U.S.C. § 2000e-2(a), 29 U.S.C. § 623; 42 U.S.C. § 12112). In general, to

establish a prima facie case of employment discrimination, a plaintiff must show that: (1) he is a

member of a protected class; (2) he was qualified for the position in question; (3) he suffered an

adverse employment action, and; (4) the adverse action occurred under circumstances giving rise

to an inference of discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973); see also Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). Although a plaintiff



                                                  3
              Case 2:21-cv-00303-MSG Document 4 Filed 02/09/21 Page 4 of 5




need not allege a prima facie case to state an employment discrimination claim, a plaintiff must,

at minimum, “put forth allegations that raise a reasonable expectation that discovery will reveal

evidence of the necessary element.” Fowler v. UMPC Shadyside, 578 F.3d 203, 213 (3d Cir.

2009).

         Wiggins brings Title VII claims against both his former employer, Universal, and against

Universal employees Watson and O’Rourke. While the Title VII claims against Universal

adequately plead a cause of action, the claims against the individual Defendants are not plausible.

These individuals were Wiggins’s coworkers and supervisors, not Wiggins’s employer. Title VII

does not authorize liability against an individual supervisor or employee. See Sheridan v. E.I.

DuPont de Nemours and Co., 100 F.3d 1061, 1077-78 (3d Cir. 1996) (en banc) (collecting cases,

noting that the clear majority of the courts of appeals that have considered the question have held

that individual employees cannot be held liable under Title VII, and holding that Title VII does

not authorizes liability against an individual supervisor or employee). Accordingly, the Title VII

claims brought against Watson and O’Rourke will be dismissed with prejudice under §

1915(e)(2)(B)(ii).

         B.      State Law Claim

         Wiggins’s claim against Watson for tortious interference in Wiggins’s rights under the

collective bargaining agreement is also not plausible. Under Pennsylvania law, a corporation acts

through its officers and agents. Menefee v. Columbia Broadcasting Sys., Inc., 329 A.2d 216 (Pa.

1974). An employer is responsible for the torts of its employees only when the employees are

acting within the scope of their employment. Chuy v. Philadelphia Eagles Football Club, 595 F.2d

1265, 1276 (3d Cir. 1979) (en banc). A corporation or other entity, however, cannot be liable for




                                                4
           Case 2:21-cv-00303-MSG Document 4 Filed 02/09/21 Page 5 of 5




tortious interference with a contract to which it is a party. Glazer v. Chandler, 200 A.2d 416 (Pa.

1964).

         According to the Complaint, Watson was allegedly acting within the scope of her

employment as a supervisor at Episcopal in allegedly interfering with Wiggins’s rights under the

collective bargaining contract. As such, she was acting on behalf of Universal. As Universal was

a party to the collective bargaining agreement, Watson—as Universal’s representative—cannot be

held liable for tortious interference. Accordingly, the state law claim against Watson must also

dismissed for failure to state a plausible claim. Accord Michelson v. Exxon Research & Eng’g

Co., 808 F.2d 1005, 1008 (3d Cir. 1987) (dismissing tortious interference with contract claim

against supervisor employee citing Glazer and Chuy).

IV.      CONCLUSION

         For the foregoing reasons, the Court will dismiss with prejudice Wiggins’s Title VII claims

for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as to Defendants Watson and

O’Rourke. Wiggins’s state law claim against Watson is also dismissed. His Title VII claim against

Universal will be served for a responsive pleading. An appropriate Order follows.




                                                  5
